Citation Nr: 1813025	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right arm condition.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, MO RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Evidence received since the February 2009 rating decision is new but does not relate to any unsubstantiated fact in the previously denied claim and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right arm condition.

CONCLUSION OF LAW

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a right arm condition.  38 U.S.C. 
§ 5108, (West 2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim which has been denied in a final unappalled rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105(c), (d)(3) (West 2012); 38 C.F.R. 
§ 20.1103 (2017).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. 
§ 3.156(a) (2017). 

New evidence means evidence not previously submitted to agency decision makers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a) (2017).  Materiality has two components: first, that the new evidence pertains to the reason for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.

In May 2014, the Cheyenne, WY RO denied entitlement to service connection for a right arm condition because the evidence did not show that the Veteran's right arm condition was incurred in service.  The Veteran did not appeal and the decision became final in May 2015.  38 U.S.C. § 7105 (West 2012).  

In January 2016, the Veteran filed a claim to reopen his service connection claim for his right arm condition.  In February 2016, the St. Louis, MO RO denied reopening of this claim because no new and material evidence had been submitted. 

The evidence associated with the file prior to May 2014 included: report of hospitalizations, rating decisions relating to other medical conditions, divorce decrees, the Veteran's military personnel records, the Veteran's service treatment records (STRs), medical treatment records, statements from the Veteran, and the Veteran's DD 214.  

Since the final disallowance of the claim for his right arm condition, evidence that has become associated with the file includes: examinations for unrelated medical conditions, medical records, rating decisions for unrelated medical matters, statements from the Veteran's representative, and statements from the Veteran.

Some of the evidence, including the examinations and rating decisions, are new in that they are not redundant or cumulative of the previous medical records.  However, they are not material as they do not relate to the Veteran's right arm condition and whether it was incurred during his time in service.  

The remainder of the Veteran's medical records, including those submitted from Kansas City, MO VAMC and the Heartland West division are new in that they were not of record at the time of the previous final denial.  However, they are not material as they do not pertain to the reason for the prior final denial; and do not raise a reasonable possibility of substantiating the claim because the medical records do not show that the Veteran's right arm condition was incurred during his time in service.  Simply stated, none of the new evidence associates this disability to service.   

Because none of the evidence submitted from the previous final denial is both new and material, the Veteran's claim for entitlement to service connection for a right arm condition must be denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a right arm condition is denied.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


